DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slobodanyuk (US 2016/0282449) in view of Chen (US 2013/0242400)

Claim 1: Slobodanyuk discloses A system for facilitating estimation of a spatial profile of an environment (abstract, para 0008), the system including:
a light source configured to provide outgoing light (fig 4, para 0027, 0045)
a beam director configured to direct the outgoing light into the environment along one or more directions, the directed light imparted with outgoing communication information to be received by a first communications receiver reachable in at least one of the one or more directions (fig 4, para 0043-0047,0051); and
a light detector configured to detect incoming light (fig 5, para 0028, 0049, 0050), the incoming light corresponding to at least part of the outgoing light reflected by the environment, wherein at least one characteristic associated with the detected light includes distance information for estimation of the spatial profile of the environment associated with the one or more outgoing directions (para 0042, 0052)

Slobodanyuk does not specifically disclose:
wherein the system is configured to provide the outgoing light at one or more selected wavelength channels, and the one or more directions correspond to the respective one or more selected wavelength channels.

Chen discloses an optical device for sweeping an optical beam over an area of interest (abstract, para 0003) wherein the system is configured to provide the outgoing light at one or more selected wavelength channels, and the one or more directions correspond to the respective one or more selected wavelength channels (para 0017-0021).  It would have been obvious to modify the invention of Slobodanyuk such that it comprised the above limitations, as taught by Chen, in order to scan an optical beam over an area of interest for target detection (Chen para 0002-0006)

Claim 6: Chen discloses the beam director comprises a dispersive element free-space coupled to expansion optics (para 0028)
Claim 7: Slobodanyuk discloses a processor to determine the at least one of the one or more directions based on the estimated spatial profile (para 0028, fig 4)

Claim 8: Slobodanyuk discloses the processor is configured to determine one or more selected directions based on a recognisable object profile in the estimated spatial profile to facilitate directed communication (fig 4, para 0028, 0043-0047,0051, 0053 “service information”);

Claim 9: Slobodanyuk discloses the at least one of the one or more directions includes all of the one or more directions to facilitate a broadcast communication (para 0053, 0057)

Claim 10: Slobodanyuk discloses the first communications receiver is coupled to a communications transmitter, and the light detector includes a second communications receiver to receive, from the communications transmitter, light imparted with incoming communication information (fig 2, 4, 5, and 6 showing first and second units having first and second transmitters and receivers respectively for exchanging communications)

Claim 11: Slobodanyuk discloses the system is located in a road vehicle, and wherein the first communications receiver is located in a road-side unit (fig 2, para 0053, 0064)

Claim 12: Slobodanyuk discloses the system is located in a first road vehicle, and wherein the first communications receiver is located in a second road vehicle (fig 2, and 6, para 0053, 0064)

Claim 13: Slobodanyuk does not specifically disclose the system is located in a railway vehicle, and wherein the first communications receiver is located in a rail-side unit.  However, this is merely an implementation of the invention in which the system is implemented in a different vehicle for carrying out the exact same functionality.  As such, it would be obvious to try for one of ordinary skill in the art in order to apply communications, and location detecting to a different vehicular environment. 

Claim 14: Slobodanyuk does not specifically disclose the system is located in a first railway vehicle, and wherein the first communications receiver is located in a second railway vehicle. However, this is merely an implementation of the invention in which the system is implemented in a different vehicle for carrying out the exact same functionality.  As such, it would be obvious to try for one of ordinary skill in the art in order to apply communications, and location detecting to a different vehicular environment.

Claim 15: Slobodanyuk discloses A method for facilitating estimation of a spatial profile of an environment (abstract, para 0008), the method including the steps of :
providing outgoing light at one or more selected wavelength channels to a beam director (fig 4, para 0027, 0045)
directing, by the beam director, the outgoing light into the environment along one or more directions, the directed light imparted with outgoing communication information to be received by a first communications receiver reachable in at least one of the one or more directions (fig 4, para 0043-0047,0051); and
detecting incoming light, the incoming light corresponding to at least part of the outgoing light reflected by the environment (fig 5, para 0028, 0049, 0050), wherein at least one characteristic associated with the detected light includes distance information for estimation of the spatial profile of the environment associated with the one or more outgoing directions (para 0042, 0052)

Slobodanyuk does not specifically disclose the beam director directs received light based on wavelength;

Chen discloses an optical device for sweeping an optical beam over an area of interest (abstract, para 0003) wherein the system is configured to provide the outgoing light at one or more selected wavelength channels, and the one or more directions correspond to the respective one or more selected wavelength channels (para 0017-0021).  It would have been obvious to modify the invention of Slobodanyuk such that it comprised the above limitations, as taught by Chen, in order to scan an optical beam over an area of interest for target detection (Chen para 0002-0006)

Claim 16: Slobodanyuk discloses determining one or more selected directions for light imparted with further outgoing communication information to be directed to the first communications receiver; and directing further outgoing light into the environment along the one or more selected directions, the further directed light imparted with the further outgoing communication information to be received by the first communications receiver (fig 4, para 0028, 0043-0047,0051, 0053, 0057 “service information”);

Claim 17: Chen discloses the beam director comprises a dispersive element free-space coupled to expansion optics (para 0028)

Claim 18: Slobodanyuk discloses providing the outgoing light, directing the outgoing light, and detecting the incoming light are performed by a first unit, the method further comprising: providing outgoing light, directing the outgoing light, and detecting incoming light at a second unit located in the environment of the first unit; communicating, from the second unit to the first unit, information based on the detecting by the second unit; and utilizing the communicated information to effectively extend a spatial profiling range of the first unit. (fig 2, 4, 5, and 6 showing first and second units having first and second transmitters and receivers respectively for exchanging communications, para 0028, 0043-0047,0051, 0053 “service information”);

Claim 19: Slobodanyuk discloses detecting further incoming light, the further incoming light imparted with incoming communication information comprising spatial profiling information of an additional environment; and processing the distance information and the spatial profiling information to determine an estimation of a spatial profile of the environment and the additional environment (fig 4, para 0028, 0043-0047,0051, 0053 “service information”);

Claim 20: Slobodanyuk discloses the outgoing communication information includes spatial profiling information (fig 4, para 0043-0047,0051, 0053 “service information”);

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slobodanyuk (US 2016/0282449) and Chen (US 2013/0242400) in view of Varshneya (US 7489865)

Claim 2: Slobodanyuk does not specifically disclose the outgoing light includes a maximum -length -based sequence (MLS) to encode the outgoing light.
Varshneya discloses an optical communications system having range finding functionality (col 7 lines 11-14) wherein the outgoing light includes a maximum -length -based sequence (MLS) to encode the outgoing light (col 9 lines 7-26).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Varshneya in order to provide for improved target detection and signal recovery using coding with distinct autocorrelation (Varshneya col 9 lines 7-16).  

Claim 3: Slobodanyuk does not specifically disclose the light source includes an encoder to encode the outgoing communication information at an in-band frequency on the MLS 
Varshneya discloses an optical communications system having range finding functionality (col 7 lines 11-14) the light source includes an encoder to encode the outgoing communication information at an in -band frequency on the MLS (col 8 lines 41-52, col 9 lines 7-26).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Varshneya in order to provide for improved target detection and signal recovery using coding with distinct autocorrelation (Varshneya col 9 lines 7-16).  

Claim 4: Slobodanyuk does not specifically disclose the light source includes an encoder to encode the outgoing communication information at an out-of-band frequency on the MLS 
Varshneya discloses an optical communications system having range finding functionality (col 7 lines 11-14) the light source includes an encoder to encode the outgoing communication information at an out-of-band frequency on the MLS (col 8 lines 41-52, col 9 lines 7-26).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Varshneya in order to provide for improved target detection and signal recovery using coding with distinct autocorrelation (Varshneya col 9 lines 7-16).  

Claim 5: Slobodanyuk does not specifically disclose the outgoing light includes a Barker code.
Varshneya discloses an optical communications system having range finding functionality (col 7 lines 11-14) wherein the outgoing light includes a maximum -length -based sequence (MLS) to encode the outgoing light (col 9 lines 7-26).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Varshneya in order to provide for improved target detection and signal recovery using coding with distinct autocorrelation (Varshneya col 9 lines 7-16).  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648